Citation Nr: 9900443	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	James Hall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a noncompensable evaluation for service-connected 
bilateral pes planus.  

A personal hearing on appeal was held on June 23, 1997, in 
Jackson, Mississippi, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998) 
(amending 38 U.S.C.A. § 7107 (West 1991)).  Although the 
veteran was offered the opportunity to have another Travel 
Board Hearing due to an extended illness by the Board member 
who heard his appeal in June 1997, and a video conference 
hearing was scheduled to which the veteran did not show, there 
is no need to reschedule a Travel Board Hearing as Jack W. 
Blasingame is making the determination in this claim. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bilateral foot condition is 
more severe than presently evaluated.  He further contends 
there is no evidence to support the finding that his 
disability from his second degree pes planus was 10 percent 
disabling prior to entry into military service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 20 
percent disability rating for service-connected bilateral pes 
planus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran had 2nd degree pes planus upon induction into 
service.

3.  Clinical findings at the April 1996 VA medical 
examination noted marked flattening of the medial 
longitudinal arches bilaterally with pronation and abduction 
of each anterior foot, difficulty walking on heels and toes, 
and accentuated pain with prolonged standing or walking. 


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.22, 4.71a, 
Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1996 a claim was received from the veteran for a 
compensable evaluation for service-connected bilateral pes 
planus.  The veteran claimed that his service-connected 
bilateral pes planus had worsened.  The United States Court 
of Veterans Appeals (Court) has held a claim for an increased 
rating for a disability to be well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating for 
bilateral pes planus to be well grounded.  Furthermore, he 
has not indicated that any probative evidence not already 
associated with the claims folder is available; therefore the 
duty to assist him has been satisfied.  38 U.S.C.A. 5107(a) 
(West 1991).

Service connection was granted for pes planus in a rating 
decision in March 1946.  Although a 10 percent disability 
evaluation was initially assigned, and confirmed and 
continued in a June 1947 rating decision, after review of the 
claims file in October 1957, there was a proposal to sever 
service connection.  After another review of the claims file 
in April 1958, it was determined that service connection was 
not shown to have been clearly and unmistakably erroneously 
granted but that it should be maintained on the basis of 
aggravation, not as directly incurred.  A rating decision in 
April 1958 noted that the degree of disability existing at 
the time of induction into service should have been 
subtracted from the degree of disability found at the VA 
examination.  It was determined that a 10 percent degree of 
disability was found at the time of induction into service 
and a 10 percent degree of disability found at the time of 
the VA examination; therefore, the appropriate disability 
rating was zero percent or a noncompensable evaluation.  

After the veterans claim was received in February 1996 
claiming an increase in the severity of his service-connected 
condition, he was afforded a VA Compensation and Pension 
(C&P) medical examination in April 1996.  The veterans 
subjective complaint was chronic foot pain along the 
longitudinal arch.  The examiner observed that after the 
veteran removed his shoes, he subconsciously inverted his 
foot to provide more comfort.  Objective findings noted 
marked flattening of the medial longitudinal arches 
bilaterally with pronation and abduction of each anterior 
foot and difficulty walking on his heels and toes.  With 
prolonged standing he complained of pain radiating to the 
medial aspect of each calf muscle.  The report indicated that 
when the veteran was standing barefoot there was flattening 
of each medial longitudinal arch and on prolonged standing 
there was radiating pain up to the medial aspect of each calf 
muscle.  There was no deformity noted, and no secondary skin 
and vascular changes.  His gait was reported as normal when 
wearing shoes.  The diagnosis was:  Pes planus, bilateral 
with chronic pain along the longitudinal arch with pain 
radiating to the posterior medial calf muscles on prolonged 
standing or walking.

Medical records received in August 1996 from William H. 
Gullung, III, M.D., pertain to treatment for an unrelated 
condition and are not probative to the issue on appeal.  

The veteran was afforded a personal Travel Board hearing in 
June 1997 before the member of the Board subscribing hereto, 
and a transcript of the hearing is in the claims file.  The 
veteran described the type of work he did pre-service and 
post-service.  He testified that the condition of his feet 
has been worse ever since basic training.  He remarked that 
he had pain on use but no swelling.  He does not recall being 
told that he had any particular degree of disability when he 
entered service.  His wife testified that after the veteran 
walks for 20 minutes or so in the morning he then has to lie 
down and sleep to get off his feet.  The veteran submitted a 
list of his medical conditions which his wife had helped to 
prepare.  

Analysis 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history. 38 C.F.R. § 4.2 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings." Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

Although the veteran may not recall being told at the time of 
induction the degree of disability of his bilateral pes 
planus, the report of physical examination in June 1943 noted 
pes planus, 2nd degree, eversion lateral, symptomatic.  Our 
review finds that the rating decision in April 1958 notified 
the veteran that the examination on induction into service 
had these findings.  

According to 38 C.F.R. § 4.22, In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service . . . . It is 
necessary therefore, in all cases of this character to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
. . . . 38 C.F.R. § 4.22 (1998).

Based on the foregoing medical evidence, we conclude that the 
symptomatology related to the veterans bilateral foot 
condition more nearly approximates the criteria required for 
a 30 percent rating.  The veteran has complained of 
experiencing severe foot pain and the clinical findings of 
marked flattening of the medial longitudinal arches 
bilaterally with pronation and abduction of each anterior 
foot, difficulty walking on his heels and toes, and pain 
radiating to the medial aspect of each calf muscle with 
prolonged standing or walking are consistent with objective 
evidence of pronation and abduction and accentuated pain on 
use of the feet.  Accordingly, a 30 percent rating is 
warranted at this time.  However, in accordance with 38 
C.F.R. § 4.22, it is necessary to deduct the 10 percent 
degree of disability at the time of entrance into active 
service from the present 30 percent degree of disability due 
to bilateral pes planus.  Therefore, a 20 percent disability 
evaluation is appropriate for the veterans service-connected 
bilateral pes planus.  


ORDER

A 20 percent disability evaluation for bilateral pes planus 
is granted subject to regulatory criteria applicable to 
payment of monetary awards. 




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
